DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 7/22/2021. 
		Claims 1-9 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okita et al. (US 2007/0097064 A1; hereinafter Okita) in view of Lai et al (US 2019/0340993 A1; hereinafter Lai).
 
 Regarding claim 1, Okita (Figs. 1, 4) discloses a display driver (source driver XD) that receives a video signal (external signal line SS), generates a plurality of driving voltages based on the video signal (par [0041], the gradation reference voltage generating circuit 7 generates a predetermined number of gradation reference voltages VREF used by the source driver XD), and applies the respective driving voltages to a plurality of source lines of a display panel (par [0048], the source driver XD converts each item of pixel data DO to a pixel voltage Vs with reference to a predetermined number of gradation reference voltages VREF supplied from the gradation reference voltage generating circuit 7, and outputs the data in parallel to the corresponding source lines X1, . . . , Xn.), the display driver comprising: 
an overdrive part (gradation reference voltage generating circuit 7) that performs an overdrive processing to increase respective amplitudes of the plurality of driving voltages (par [0072], increase voltage of white display liquid crystal application voltage from 0V to 1V when temperature from 0 degree to -20 degree).
an overdrive control circuit (temperature detecting circuit 9) that detects an internal temperature of the display (par [0042], detect the temperature) and stops the overdrive processing by the overdrive part when the temperature is higher than a predetermined temperature threshold (0ºC temperature) (par [0072], when the white display liquid crystal application voltage at 0V after 0ºC the overdrive processing stop).
Okita teaches a temperature detecting circuit to detect the internal temperature of the display, but does not explicitly teach detecting an internal temperature of the display driver. However, it would have been obvious that the temperature detection circuit (9) of Okita that detects an internal temperature of a display would detect the temperature of a source driver, gate driver, pixel circuits since the display drivers as well as other circuits such as pixel circuits are located inside the display panel. 
Furthermore, examiner cites the reference of Lai (Fig. 1) teaches a well-known temperature sensor within the source driver to detect the temperature of the source driver (par [0032], the source driving circuit 14 may be equipped with at least one temperature sensor for detecting the temperature of the source driving circuit 14).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita with Lai to teach a temperature sensor within the source driver to detect the temperature of the source driver. The suggestion/motivation would have been that the source driving circuit can enable an over-temperature protection operation during operation, thereby avoiding the damage to the internal devices of the display device caused by increasing temperature.

6.	Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Lai and further in view of Wu et al. (US 2005/0225522 A1; hereinafter Wu).
Regarding claim 2, Okita and Lai disclose the display driver according to claim 1.
However, Okita and Lai do not teach further comprising a timing control part that generates a series of pixel data pieces based on the video signal, the pixel data pieces indicating luminance levels of respective pixels, wherein 
the overdrive part increases the amplitudes of the driving voltages by performing a process in which the luminance levels indicated by the pixel data pieces are increased or decreased as the overdrive processing on the pixel data pieces.
Wu (Figs. 1-4) teaches further comprising a timing control part (par [0025], timing controller unit 212) that generates a series of pixel data pieces based on the video signal (par [0027], [0028], the TCON 212 is connected to a video source 218 arranged to output a video signal. The video signal can have any number and type of well-known formats, such as composite, serial digital, parallel digital, RGB, or consumer digital video; The number of data bits associated with each constituent signal (referred to as the bit number) of the RGB signal is often set to 8 bit, for a total of 24 bits but, of course, can be any number of bits deemed appropriate), the pixel data pieces indicating luminance levels of respective pixels (par [0028] [0029], each sub-pixel is capable of generating 28 (i.e., 256) voltage levels referred to hereinafter as pixel values), wherein 
the overdrive part increases the amplitudes of the driving voltages by performing a process in which the luminance levels (Fig. 4, par [0034], when the pixel is overdriven by applying a voltage V2 between 2nd frame and 3rd frame where V2>V1 performs different luminance levels ) indicated by the pixel data pieces are increased or decreased as the overdrive processing on the pixel data pieces (Fig. 4, par [0034], performing different the luminance levels  when applying voltage V2 >V1).

    PNG
    media_image1.png
    581
    563
    media_image1.png
    Greyscale

Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita and Lai with Wu to teach a timing control part that generates a series of pixel data pieces based on the video signal, the pixel data pieces indicating luminance levels of respective pixels, wherein the overdrive part increases the amplitudes of the driving voltages by performing a process in which the luminance levels indicated by the pixel data pieces are increased or decreased as the overdrive processing on the pixel data pieces. The suggestion/motivation would have been to eliminate any ghosting artifacts in subsequent frames.

Regarding claim 8, Okita (Fig. 1) discloses a display driver comprising:
the driver IC (par [0036], an integrated circuit (IC) chip) includes an overdrive control circuit (temperature detecting circuit 9) that detects an internal temperature of the display (par [0042], detect the temperature) and stops the overdrive processing by the overdrive part when the temperature is higher than a predetermined temperature threshold (0ºC temperature) (par [0072], when the white display liquid crystal application voltage at 0V after 0ºC the overdrive processing stop).
Okita teaches a temperature detecting circuit to detect the internal temperature of the display, but does not explicitly teach detecting an internal temperature of the display driver. However, it would have been obvious that the temperature detection circuit (9) of Okita that detects an internal temperature of a display would detect the temperature of a source driver, gate driver, pixel circuits since the display drivers as well as other circuits such as pixel circuits are located inside the display panel. 
Furthermore, examiner cites the reference of Lai (Fig. 1) teaches a well-known temperature sensor within the source driver to detect the temperature of the source driver (par [0032], the source driving circuit 14 may be equipped with at least one temperature sensor for detecting the temperature of the source driving circuit 14).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita with Lai to teach a temperature sensor within the source driver to detect the temperature of the source driver. The suggestion/motivation would have been that the source driving circuit can enable an over-temperature protection operation during operation, thereby avoiding the damage to the internal devices of the display device caused by increasing temperature.
Okita and Lai do not explicitly teach:
a timing control part that receives a video signal, generates a plurality of pixel data pieces that indicate luminance levels of respective pixels based on the video signal and outputs a series of pixel data pieces in which performed an overdrive processing for increasing or decreasing the luminance levels indicated by the generated each of the pixel data pieces; and
a driver that generates a plurality of driving voltages having respective voltage values corresponding to the luminance levels indicated by the respective pixel data pieces on the basis of the series of the pixel data pieces output from the timing control part and applies the plurality of driving voltages to a plurality of source lines of a display panel.
Wu (Figs, 1, 2, 3, 4, 10) teaches:
a timing control part (par [0025], a timing controller unit (also referred to as a TCON) 212) that receives a video signal (par [0027], the TCON 212 is connected to a video source 218 (such as a personal computer, TV or other such device) suitably arranged to output a video signal), generates a plurality of pixel data pieces that indicate luminance levels of respective pixels based on the video signal (par [0027], [0028], The video signal can have any number and type of well-known formats, such as composite, serial digital, parallel digital, RGB, or consumer digital video; The number of data bits associated with each constituent signal (referred to as the bit number) of the RGB signal is often set to 8 bit, for a total of 24 bits but, of course, can be any number of bits deemed appropriate), and outputs a series of pixel data pieces in which performed an overdrive processing for increasing or decreasing the luminance levels indicated by the generated each of the pixel data pieces (Fig. 4, par [0034], performing different the luminance levels  when applying voltage V2 >V1); and
a driver (driver 204) that generates a plurality of driving voltages having respective voltage values (par [0025], [0029]) corresponding to the luminance levels (Fig. 4, luminance levels) indicated by the respective pixel data pieces (par [0027] [0028],the number of data bits associated with each constituent signal (referred to as the bit number) of the RGB signal is often set to 8 bit, for a total of 24 bits but, of course, can be any number of bits deemed appropriate), on the basis of the series of the pixel data pieces output from the timing control part (par [0025]) and applies the plurality of driving voltages to a plurality of source lines of a display panel (par [0026], the data driver 204 outputs data signals (display data) to the data bus lines 214).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita and Lai with Wu to teach a timing control part that receives a video signal, generates a plurality of pixel data pieces that indicate luminance levels of respective pixels based on the video signal and outputs a series of pixel data pieces in which performed an overdrive processing for increasing or decreasing the luminance levels indicated by the generated each of the pixel data pieces; and a driver that generates a plurality of driving voltages having respective voltage values corresponding to the luminance levels indicated by the respective pixel data pieces on the basis of the series of the pixel data pieces output from the timing control part and applies the plurality of driving voltages to a plurality of source lines of a display panel. The suggestion/motivation would have been to eliminate any ghosting artifacts in subsequent frames.

Regarding claim 9, this claim recites similar limitations as claim 8. Therefore, it is analyzed as claim 8, with addition limitation a display panel that includes a plurality of source lines on each of which a plurality of pixels formed is taught by Okita as addressed in claim 1. That is Okita (Fig. 1) teaches a display panel (liquid crystal display panel DP) that includes a plurality of source lines (par [0033], a plurality of source lines X (X1, . . ., Xn)) on each of which a plurality of pixels is formed (pixel PX).

7.	Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okita in view of Lai and Wu and further in view of Baek (US 2015/0213770 A1).

Regarding claim 3, Okita, Lai and Wu disclose the display driver according to claim 2.
However,  Okita, Lai and Wu do not teach wherein in the overdrive processing, the overdrive part obtains an overdrive amount for each pair of pixels mutually adjacent in a vertical direction of a two-dimensional screen in the display panel, adds or subtracts the overdrive amount to or from one of a pair of pixel data pieces, the overdrive amount being corresponded to a change amount of the luminance level between the pair of pixel data pieces corresponding to the pair of pixels. 
Baek (Fig. 10) teaches wherein in the overdrive processing (par [0051] [0052]), the overdrive part (timing controller 110) obtains an overdrive amount for each pair of pixels mutually adjacent in a vertical direction of a two-dimensional screen in the display panel (par [0011], a timing controller configured to compare previous pixel data and current pixel data in units of line), adds or subtracts the overdrive amount to or from one of a pair of pixel data pieces (par [0011] [0012] [0013], add or subtract n-bit weight data to or from the current pixel data based on the compared result, and generate the added or subtracted current pixel data as overdriving pixel data), the overdrive amount being corresponded to a change amount of the luminance level between the pair of pixel data pieces corresponding to the pair of pixels (par [0026], a channel driver configured to transmit a gray scale voltage corresponding to the overdriving pixel data to a display panel, during an overdriving operation, otherwise to transmit a gray scale voltage corresponding to the current pixel data to a display panel during a normal operation).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita, Lai and Wu with Baek to teach wherein in the overdrive processing, the overdrive part obtains an overdrive amount for each pair of pixels mutually adjacent in a vertical direction of a two-dimensional screen in the display panel, adds or subtracts the overdrive amount to or from one of a pair of pixel data pieces, the overdrive amount being corresponded to a change amount of the luminance level between the pair of pixel data pieces corresponding to the pair of pixels. The suggestion/motivation would have been to perform an overdriving operation based on the added or subtracted current pixel data so as to display a desired image on the display panel properly.

Regarding claim 4, Okita, Lai and Wu disclose the display driver according to claim 2.
Okita (Fig. 1) teaches the driver IC (par [0036], an integrated circuit (IC) chip) internally includes the overdrive control circuit (panel temperature detecting circuit 9).

Okita, Lai and Wu do not teach a driver IC that fetches the series of the pixel data pieces generated by the timing control part, and generates a plurality of voltages having voltage values corresponding to the respective pixel data pieces as the plurality of driving voltages,
the timing control part includes the overdrive part.

Baek teaches a driver (channel driver 170) that fetches the series of the pixel data pieces (n-bit weight data) generated by the timing control part (timing controller 110) (par [0050-0057]), and generates a plurality of voltages having voltage values (gray scale voltage VG) corresponding to the respective pixel data pieces (n-bit weight data) as the plurality of driving voltages (par [0050-0057]),  
the timing control part includes the overdrive part (Fig. 6, overdriving period generator 119).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita, Lai and Wu with Baek to teach a driver that fetches the series of the pixel data pieces generated by the timing control part, and generates a plurality of voltages having voltage values corresponding to the respective pixel data pieces as the plurality of driving voltages; the timing control part includes the overdrive part. The suggestion/motivation would have been to perform an overdriving operation with displaying a desired image on the display panel properly. 
Regarding claim 6, Okita, Lai and Wu disclose the display driver according to claim 2.
Okita (Fig. 1) teaches wherein the driver IC (par [0036], an integrated circuit (IC) chip) internally includes the overdrive part (gradation reference voltage generating circuit 7) and the overdrive control circuit (temperature detecting circuit 9).
Okita, Lai and Wu do not teach a driver that fetches the series of the pixel data pieces generated by the timing control part, and generates a plurality of voltages having voltage values corresponding to the respective pixel data pieces as the plurality of driving voltages.
Baek teaches a driver (channel driver 170) that fetches the series of the pixel data pieces (n-bit weight data) generated by the timing control part (timing controller 110) (par [0050-0057]), and generates a plurality of voltages having voltage values (gray scale voltage VG) corresponding to the respective pixel data pieces (n-bit weight data) as the plurality of driving voltages (par [0050-0057]),  
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okita, Lai and Wu with Baek to teach a driver that fetches the series of the pixel data pieces generated by the timing control part, and generates a plurality of voltages having voltage values corresponding to the respective pixel data pieces as the plurality of driving voltages. The suggestion/motivation would have been to perform an overdriving operation with displaying a desired image on the display panel properly. 

Allowable Subject Matter
8.	Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of records do not teach the limitation “a comparator that supplies a temperature abnormality signal to the timing control part, the temperature abnormality signal indicating no temperature abnormality when the temperature is equal to or less than the temperature threshold held in the register and indicating a temperature abnormality presence when the temperature is higher than the temperature threshold held in the register, and the overdrive part stops the overdrive processing when the overdrive part receives the temperature abnormality signal indicating the temperature abnormality presence”, as recites in claim 5.
The prior art of records do not teach the limitation “an averaging circuit that obtains an average value or a weighted average value of the respective temperature signals detected by the temperature detection circuits of the respective first to the N-th driver ICs; and a comparator that supplies a temperature abnormality signal to the overdrive part, the temperature abnormality signal indicating no temperature abnormality when the average value or the weighted average value is equal to or less than the temperature threshold held in the register and indicating a temperature abnormality presence when the average value or the weighted average value is higher than the temperature threshold held in the register”, as recites in claim 7.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691